FILED
                            NOT FOR PUBLICATION                             SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ALBER ISHAK; GEORGETTE HANNA                     No. 11-70230
SAID,
                                                 Tax Ct. No. 11633-10L
               Petitioners - Appellants,

  v.                                             MEMORANDUM *

COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                          Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Alber Ishak and Georgette Hanna Said appeal pro se from the Tax Court’s

decision upholding the Commissioner of Internal Revenue’s (“CIR”) determination

to collect by levy unpaid federal income taxes for 1993, 1994, and 1995, as well as


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from the Tax Court’s decision denying them leave to file an untimely motion to

vacate. We have jurisdiction under 26 U.S.C. § 7482(a). We review for an abuse

of discretion the Tax Court’s denial of leave to file a motion to vacate. Abatti v.

Comm’r, 859 F.2d 115, 117 (9th Cir. 1988). We affirm.

      The Tax Court did not abuse its discretion by denying taxpayers’ motion for

leave to file an untimely motion to vacate. See id. (“We will reverse for abuse of

discretion only if we have a definite and firm conviction that the Tax Court

committed a clear error of judgment in the conclusion it reached.”).

      However, because taxpayers did not file a notice of appeal within 90 days of

the Tax Court’s decision upholding the CIR’s determination, we lack jurisdiction

to consider their challenges of that decision. See 26 U.S.C. § 7483; Fed. R. App. P.

13(a)(1); see also Fed. R. App. P. 13(a)(2) (only a “timely motion to vacate” tolls

the time to file a notice of appeal).

      AFFIRMED.




                                           2                                    11-70230